
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10(fff)


        AMENDMENT NUMBER TEN, dated as of January 13, 2003 (this "Amendment"),
to the Amended and Restated Credit Agreement dated as of November 27, 1998, as
previously amended, modified and supplemented and as last amended by Amendment
Number Nine, dated as of September 13, 2002 (the "Credit Agreement"), among
SUPERIOR TELECOMMUNICATIONS INC. (formerly known as Superior/Essex Corp.), a
Delaware corporation (the "Company"), ESSEX GROUP INC., a Michigan corporation
("Essex" and, together with the Company, the "Borrowers"), each of the
Guarantors party thereto (the "Guarantors") (which Guarantors include Superior
TeleCom Inc., a Delaware corporation (the "Parent")), the lending institutions
from time to time party thereto (each a "Lender" and, collectively, the
"Lenders"), DEUTSCHE BANK TRUST COMPANY AMERICAS (f/k/a Bankers Trust Company),
as Administrative Agent, MERRILL LYNCH & CO., as Documentation Agent, and FLEET
NATIONAL BANK, as Syndication Agent (the "Agents"). Capitalized terms used and
not otherwise defined herein shall have the meanings assigned to them in the
Credit Agreement.

        WHEREAS, pursuant to the Credit Agreement, the Lenders have agreed to
make, and have made, certain loans and other extensions of credit to the
Borrowers;

        WHEREAS, pursuant to Section 4.02(p) of the Credit Agreement, the
Borrowers are required to prepay Tranche A Term Loans, Tranche B Term Loans and
Non-LIFO Revolving Loans in the aggregate amount of $50,000,000, unless, on or
prior to January 15, 2003 an Acceptable Floating Rate Facility Amendment shall
have been entered into and a copy delivered to the Administrative Agent;

        WHEREAS, the Borrowers have requested that the Agents and the Lenders
amend the proviso in Section 4.02(p) of the Credit Agreement to extend the
latest date upon which an Acceptable Floating Rate Facility Amendment may be
entered into and delivered to February 17, 2003; and

        WHEREAS, the Agents and the Required Lenders have considered and agreed
to the Borrowers' request, upon the terms and conditions set forth in this
Amendment;

        NOW, THEREFORE, in consideration of the foregoing, and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:

SECTION ONE—AMENDMENTS

        1.1    Amendment to Section 4.02(p) of the Credit Agreement    

        Section 4.02(p) of the Credit Agreement is hereby amended by deleting
the date "January 15, 2003" where it appears therein and inserting in lieu
thereof the date "February 17, 2003."

SECTION TWO—CONDITIONS TO EFFECTIVENESS

        (a)  This Amendment shall become effective on the date (the "Amendment
Number Ten Effective Date") on which the Administrative Agent shall have
received:

        (i)    counterparts of this Amendment executed by each Borrower, each
Guarantor and Lenders constituting the Required Lenders;

        (ii)  payment in full of all out-of-pocket costs and expenses
(including, without limitation, the reasonable fees and disbursements of Simpson
Thacher & Bartlett and FTI Policano & Manzo) pursuant to the Credit Agreement
(which costs and expenses shall be paid by wire transfer of immediately
available funds and distributed by the Administrative Agent to the parties
entitled thereto); and

        (iii)  an Officer's Certificate from the Borrowers certifying that no
Default or Event of Default has occurred or is continuing (after giving effect
to this Amendment).

--------------------------------------------------------------------------------




        (b)  The effectiveness of this Amendment (other than Section Three) is
further conditioned upon the accuracy of the representations and warranties set
forth in Section Three hereof.

SECTION THREE—REPRESENTATIONS AND WARRANTIES

        Each of the Parent and the Company hereby confirms, reaffirms and
restates the representations and warranties made by it in Section 6 of the
Credit Agreement and confirms that all such representations and warranties are
true and correct in all material respects as of the date hereof (it being
understood and agreed that any representation or warranty which by its terms is
made as of a specified date shall be required to be true and correct only as of
such specified date), except such representations and warranties need not be
true and correct to the extent that changes in the facts and conditions on which
such representations and warranties are based are required or permitted under
the Credit Agreement or such changes arise out of events not prohibited by the
covenants set forth in Sections 7 and 8 of the Credit Agreement or otherwise
permitted by consents or waivers. The Company hereby further represents and
warrants (which representations and warranties shall survive the execution and
delivery hereof) to the Agents and each Lender that:

        (a)  Each Credit Party has the corporate power and authority to execute,
deliver and perform this Amendment and has taken all corporate actions necessary
to authorize the execution, delivery and performance of this Amendment;

        (b)  No Default or Event of Default has occurred and is continuing;

        (c)  No consent of any person, and no consent, permit, approval or
authorization of, exemption by, notice or report to, or registration, filing or
declaration with, any governmental authority is required in connection with the
execution, delivery, performance, validity or enforceability against any Credit
Party of this Amendment;

        (d)  This Amendment has been duly executed and delivered on behalf of
each Credit Party by a duly authorized officer or attorney-in-fact of such
Credit Party, and constitutes a legal, valid and binding obligation of each
Credit Party enforceable against such Credit Party in accordance with its terms,
except as such enforceability may be limited by (a) bankruptcy, insolvency,
reorganization, moratorium or other similar laws now or hereafter in effect
relating to or affecting creditors' rights and remedies generally, or
(b) general principles of equity (whether such enforceability is considered in a
proceeding in equity or at law), and by the discretion of the court before which
any proceeding therefor may be brought; and

        (e)  The execution, delivery and performance of this Amendment will not
violate (i) any provision of law applicable to any Credit Party or (ii) any
contractual obligation of any Credit Party, other than such violations that
would not reasonably be expected to result in, singly or in the aggregate, a
Material Adverse Effect.

SECTION FOUR—MISCELLANEOUS

        (a)  This Amendment may be executed by the parties hereto in one or more
counterparts (including by facsimile), each of which shall be an original and
all of which shall constitute one and the same agreement.

        (b)  THIS AMENDMENT SHALL BE GOVERNED BY, CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

        (c)  Except as expressly provided herein, this Amendment shall not
constitute a consent or waiver to or modification of any provision, term or
condition of the Credit Agreement any other Credit Document or any other
agreement, document, instrument or certificate executed in connection therewith.
All terms, provisions, covenants, representations, warranties, agreements and
conditions contained in the Credit Agreement and the Credit Documents, as
amended hereby, are hereby ratified and confirmed and are, and shall remain in
full force and effect in accordance with their terms. This Amendment shall not
constitute the Lenders' or the Agents' consent, or indicate their willingness to

--------------------------------------------------------------------------------


consent to any other amendment, modification or waiver of the Credit Agreement
or any other Credit Document.

        (d)  Each of the Borrowers, the Parent and their respective Subsidiaries
acknowledges and consents to all of the terms and conditions of this Amendment
and agrees that this Amendment and all documents executed in connection herewith
do not operate to reduce or discharge such obligations of the Borrowers, the
Parent and their respective Subsidiaries under the Credit Agreement or the other
Credit Documents. Each of the Borrowers, the Parent and their respective
Subsidiaries further acknowledges and agrees that such Borrowers, the Parent and
their respective Subsidiaries are truly and justly indebted to the Lenders and
the Agents under the Credit Agreement and the other Credit Documents and each
has no claims, counterclaims, offsets, or defenses to the Credit Documents and
the performance of such obligations of the Borrowers, the Parent and their
respective Subsidiaries thereunder or if such Borrowers, the Parent and their
respective Subsidiaries did have any such claims, counterclaims, offsets or
defenses to the Credit Documents or any transaction related to the Credit
Documents, the same are hereby waived, relinquished and released in
consideration of the Lenders' execution and delivery of this Amendment. Each of
the Borrowers, the Parent and their respective Subsidiaries listed as a
Guarantor on the signature pages hereof acknowledges that it is a Guarantor
under the Credit Agreement.

--------------------------------------------------------------------------------




QuickLinks


Exhibit 10(fff)

